 1                                                     The Honorable Marc Barreca
                                                       Chapter 7
 2                                                     Hearing Date: December 17, 2020
                                                       Hearing Time: 9:30 a.m.
 3                                                     Hearing Location: Telephonic
                                                       Response Date: December 10, 2020
 4

 5

 6

 7

 8                           UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9

10    In re                                            Case No. 17-11760-MLB
11    PAKIE VINCENT PLASTINO,                          TRUSTEE’S RESPONSE IN OPPOSITION
                                                       TO MOTION OF OLGA PLASTINO TO
12            Debtor.                                  COMPEL ABANDONMENT OF
                                                       PROPERTY
13

14

15                  Ronald G. Brown, the Chapter 7 trustee (“Trustee” or “Brown”) for Pakie Vincent

16   Plastino (“Debtor” or “Plastino”) responds in opposition to the Motion to Compell [sic] Trustee

17   to Abandon Property [Dkt. # 378] (the “Abandonment Motion”) filed by Olga Plastino, the

18   Debtor’s surviving spouse, as follows:

19                  1.     This case was commenced by the filing of an individual, incomplete,

20   voluntary Chapter 11 petition by Pakie Vincent Plastino on April 18, 2017 (the “Petition Date”)

21   [Dkt. # 1]. The case was later converted to a proceeding under chapter 7 on the motion of

22   creditor James Rigby, the chapter 7 trustee for the bankruptcy estate of Debra L. Wilson in case

23   number 13 20904 in the United States Bankruptcy Court for the Western District of Washington

24   on June 27, 2017 [Dkt. # 61]. Ronald G. Brown was appointed as the Chapter 7 trustee for

25   Plastino [Dkt. # 62] and has acted in that capacity since his appointment on June 27, 2017.

26   Declaration of Ronald G. Brown in support of this Response (the “Brown Response Decl.”), ¶ 2.




     TRUSTEE’S RESPONSE IN OPPOSITION TO MOTION OF OLGA                           GROSHONG LAW PLLC
     PLASTINO TO COMPEL ABANDONMENT OF PROPERTY - 1                                      T: 206.508.0585
                                                                                 600 STEWART STREET, SUITE 1300
                                                                                  SEATTLE, WASHINGTON 98101

      Case 17-11760-MLB         Doc 383       Filed 12/10/20   Ent. 12/10/20 15:22:29        Pg. 1 of 4
 1                  2.      This is the Debtor’s fourth voluntary bankruptcy case in this court. The
 2   Debtor also filed a voluntary bankruptcy in the United States Bankruptcy Court for the Central
 3   District of California (Riverside). His previous bankruptcy filings and their conclusions are:
 4          2.1     Voluntary chapter 11 petition filed June 3, 1982, in the Western District of
                    Washington under case number 82-10639-TTG, by Marjorie T. Plastino
 5                  and Pakie V. Plastino, dismissed November 12, 1987;
 6          2.2     Voluntary chapter 11 petition filed March 24, 2005, in the Western
                    District of Washington under case number 05-13695-TTG, by Pakie V.
 7                  Plastino, converted to chapter 7 on May 30, 2006. Debtor received a
                    discharge on February 22, 2007 (the “2005 Bankruptcy”);
 8
            2.3     Voluntary chapter 13 petition filed March 19, 2009, in the Western
 9                  District of Washington under case number 09-12531-KAO, by Pakie V.
                    Plastino, converted to chapter 11 on May 14, 2009, and dismissed on
10                  December 4, 2009; and
11          2.4     Voluntary chapter 11 petition filed February 3, 2017, in the Central
                    District of California (Riverside) under case number 17-10871-WJ, by
12                  Pakie V. Plastino and dismissed on July 6, 2017 (the “California
                    Bankruptcy”).
13

14   Brown Response Decl., ¶ 3.
15                  3.      The Debtor’s surviving spouse, Olga B. Plastino aka Olga Plastino aka
16   Olga Stewart Plastino aka Olga Stewart aka Olga B. Stewart aka Olga Borisovna Stewart
17   (“Stewart”), is not a debtor in this case. She previously filed a voluntary chapter 13 petition on
18   September 22, 2010, in the Western District of Washington under case number 10-21227-MLB
19   (the “Stewart BK”) that was converted to chapter 11 on November 1, 2010, and administratively
20   closed on February 14, 2014, on entry of a final decree. Brown Response Decl., ¶ 4. The court
21   entered its Agreed Order Confirming Third Amended Plan [Stewart BK, Dkt. # 134] on
22   November 21, 2012.
23                  4.      The Abandonment Motion is signed by Stewart in her capacity as
24   “Representative of the Debtor, Pakie V. Plastino.” Abandonment Motion, 9:15-16. But it
25   appears that the legal research and analysis, and perhaps even the drafting, of the Abandonment
26   Motion was performed by a person or persons with legal training, and the record does not



     TRUSTEE’S RESPONSE IN OPPOSITION TO MOTION OF OLGA                             GROSHONG LAW PLLC
     PLASTINO TO COMPEL ABANDONMENT OF PROPERTY - 2                                        T: 206.508.0585
                                                                                   600 STEWART STREET, SUITE 1300
                                                                                    SEATTLE, WASHINGTON 98101

      Case 17-11760-MLB         Doc 383      Filed 12/10/20     Ent. 12/10/20 15:22:29         Pg. 2 of 4
 1   disclose that Stewart has such training. Stewart should be required to identify any person who
 2   assisted her with the preparation of the Abandonment Motion. Brown Response Decl., ¶ 5.
 3                  5.      The Abandonment Motion purports to request entry of an order
 4   compelling the abandonment of the “real and personal property located at 11740 Riviera PL. NE,
 5   Seattle, WA 98125 and other assets, including but not limited to furniture and personal
 6   belongings, located at this address (the “Property”).” Abandonment Motion, 1:18-19. The
 7   arguments made by Stewart address only the real property commonly known as 11740 Riviera
 8   Place NE, Seattle, Washington (the “Residence”), and do not provide any information regarding
 9   the personal property or present any legal arguments supporting abandonment of the personal
10   property. The proposed form of order attached to the Abandonment Motion [Dkt. # 378-1]
11   grants abandonment of the Residence and “all personal property located within the premises[.]”
12                  6.      The Trustee and Deutsche Bank National Trust Company as Indenture
13   Trustee for Impac Real Estate Asset Trust Series 2006-SDI (“Deutsche Bank”) have each filed a
14   motion for summary judgment in the jointly administered adversary proceedings pending under
15   lead case number 20-01012 (the “Deutsche Bank Adversary”), and the hearings on the summary
16   judgment motions are set concurrently with the Abandonment Motion. In his Motion for
17   Summary Judgment [Deutsche Bank Adversary, Dkt. # 27], the Trustee seeks to avoid and
18   preserve Deutsche Bank’s first position deed of trust for the benefit of the estate. The Trustee
19   requests the court continue the hearing on the Abandonment Motion to a date after the court
20   enters its orders on the pending summary judgment motions, because if the Trustee prevails on
21   summary judgment, he will have created significant value for the estate from the Residence,
22   rendering moot most, if not all, of Stewart’s arguments in favor of abandonment. Brown
23   Response Decl., ¶ 6. Further, it is not clear what personal property is currently located within the
24   Residence, and whether, among other things, Stewart might consider fixtures to be personal
25   property, thus potentially complicating the Trustee’s sale of the Residence. Any order of
26




     TRUSTEE’S RESPONSE IN OPPOSITION TO MOTION OF OLGA                            GROSHONG LAW PLLC
     PLASTINO TO COMPEL ABANDONMENT OF PROPERTY - 3                                       T: 206.508.0585
                                                                                  600 STEWART STREET, SUITE 1300
                                                                                   SEATTLE, WASHINGTON 98101

      Case 17-11760-MLB         Doc 383      Filed 12/10/20     Ent. 12/10/20 15:22:29        Pg. 3 of 4
 1   abandonment should exclude any property that is not disclosed on the Debtor’s bankruptcy
 2   schedules. Brown Response Decl., ¶ 7.
 3                  WHEREFORE, the Trustee respectfully requests the court enter an order
 4   continuing the hearing on the Abandonment Motion to a date after the court enters its order or
 5   orders on the summary judgment motions pending before this court in the Deutsche Bank
 6   Adversary. In the alternative, the Trustee respectfully requests the court enter an order denying
 7   abandonment of the Residence and “other assets, including but not limited to furniture and
 8   personal belongings” or, if the court finds good cause to grant the requested abandonment, that
 9   any order granting abandonment exclude property not disclosed on the Debtor’s bankruptcy
10   schedules.
11                   DATED this 10th day of December, 2020.
12                                                  GROSHONG LAW PLLC
13

14                                                  /s/ Geoffrey Groshong
                                                    Geoffrey Groshong
15                                                  WSB No. 6124
16                                                         Attorneys for Chapter 7 Trustee
                                                           Ronald G. Brown
17

18

19

20

21

22

23

24

25

26




     TRUSTEE’S RESPONSE IN OPPOSITION TO MOTION OF OLGA                            GROSHONG LAW PLLC
     PLASTINO TO COMPEL ABANDONMENT OF PROPERTY - 4                                       T: 206.508.0585
                                                                                  600 STEWART STREET, SUITE 1300
                                                                                   SEATTLE, WASHINGTON 98101

      Case 17-11760-MLB         Doc 383     Filed 12/10/20     Ent. 12/10/20 15:22:29         Pg. 4 of 4
